we - internal_revenue_service appeals_office elm street suite cincinnati oh release number reicase date date october ut code l eae pot su department of the treasury person to contact employee id number tel fax refer reply to ap fe oh ci fas in re eo determination ein number d b c legend a certified mail this is our final adverse determination as to your request for exempt status under sec_501 of the intemal revenue code code your request for tax-exempt status is denied our adverse determination was made for the following reason s you are not organized and operated exclusively for exempt purposes described in sec_501 of the code oo contributions to your organization are not deductible under code sec_170 _ you are required to file forms u s_corporation income_tax return for tax periods beginning on and after date with the cincinnati service_center cincinnati oh - we will notify the appropriate state officials of this action as required by code sec_6104 if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district-of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for tules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c veg a ' - at male ’ mew you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process - ‘the taxpayer_advocate is not able to reverse legally correcttax determinations nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax mattér that may not have been resolved through normal channels gets prompt and prover l andling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter see the enclosed notice helpful contacts for your notice_of_deficiency for taxpayer_advocate telephone numbers and addresses if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter we have sent a copy of this letter to your authorized representative sincerely a ann murphree acting appeals team manager enclosure notice helpful contacts for your notice_of_deficiency department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date legend entity1 - entity’s name entity1 aka1 - entity’s name aka entity1 aka2 - entity’s name aka entity2 - entity’s name entity3 - entity’s name indiv1- individual’s name indiv1 aka1 - individual’s name aka indiv1 aka2 - individual’s name aka indiv2 - individual’s name indiv3 - individual’s name indiv4 - individual’s name ttst1 - individual’s name trst2 - individual’s name trst3 - individual’s name trst4 - individual’s name trst5 - individual’s name fscofficer - individual’s name r - individual’s name date1 - date date2 - date date3 - date date4 - date date5 - date date6 - date addre sec_1 - address addre sec_2 - address number1 - number in address contact person identification_number contact number fax number employer_identification_number vil income inures to private individual distribution of assets to private individual private v public interest served closely controlled organization sec_501 exclusively test coname - county name stname1 - state name fthname - faith borname - borough name amstudies - study curriculum name pmstudies - study curriculum name letter - letter letter - letter letter - letter letter letter - response - response from applicant response - response from applicant response - response from applicant request2 - request from applicant year1 - year year2 - year year3 - year year4 - year year5 - year year6 - year year9 - year dollar_figureamount1 - money amount dollar_figureamount2 - money amount dollar_figureamount3 - money amount dollar_figureamount4 - money amount dollar_figureamount5 - money amount dollar_figureamount6 - money amount dollar_figureamount7 - money amount dollar_figureamount8 - money amount dollar_figureamount9 - money amount dollar_figureamount10 - money amount dollar_figureamounti1 - money amount dollar_figureamount12 - money amount dollar_figureamount13 - money amount publicinfo1 - public information publicinfo2 - public information publicinfo3 - public information loan1 - loan loan2 - loan dear loan3 - loan folders - folder materials namelist1 - list of names stmtlist1 - list of statements stmtlist2 - list of statements stmitlist3 - list of statements stmtlist4 - list of statements checklist1 - list of checks checklist2 - list of checks withdrawallist1 - list of withdrawals miscdebit1 - list of miscellaneous debits we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below application representations - organization governance activities programs and responses you filed a form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code code on date2 your organization filed a certificate of incorporation on date1 with the coname clerk in the state of stname1 pursuant to article of the religious corporations law in this filing the fifth article indicates you were formed to conduct and maintain a house of worship and study facilities to purchase and sell property for the conduct and welfare of the corporation that you are organized exclusively for charitable religious educational and scientific purposes and that upon dissolution assets shall be distributed for one or more exempt purposes within the meaning of sec_501 or distributed to the government for a pubic purpose article sixth indicates you have six trustees article seventh indicates that the trustees elected at the first meeting are indiv1 trst2 trst4 trst1 trst3 and trst5 you represent on your application_for exemption that you have five officers directors and trustees including one dean and four trustees your dean uses the name indiv1 indiv1 aka and is known by indiv1 aka2 the trustees of your organization are trst1 trst2 trst3 and trst4 you aver that no board member is paid in compensation and that all serve as volunteer members of our board you represent that trst3 is indiv1’s daughter in response regarding indiv1’s responsibilities and duties you state that he has the final_decision in all matters regarding educational and administrative matters he is the public face of our school to recruit students interview families and hire staff in response regarding a request that you provide a chart showing the responsibilities for your trustees officers administration staff and faculty you provided a diagram showing indiv1 at the top position of authority and control for your organization your chart does not place your trustees or your board in a position of authority above indiv1 you have not provided an explanation regarding why trst5 or indiv1 is not listed in your application as a trustee you requested classification as a church described in sec_170 of the code for purposes of establishing your status as other than a private_foundation under sec_509 your certificate of incorporation indicates that you follow the traditions of the fthname faith and will conduct all communal affairs necessary therewith information to describe these activities as formally requested on schedule a from your application was included in your application but aside from your name and ein on the schedule a the form is blank despite the absence of the schedule a information you provided information about your qualification as a church in your application and in response to several letters that we sent inquiring about this aspect you represent that you conduct a religious study program and offering prayer service opportunities to students and faculty you have not described that you have other characteristics that are generally attributed to churches by the irs and by court decisions including a definite and distinct ecclesiastical government formal code of doctrine and discipline distinct religious history membership not associated with any other church or denomination organization of organized ministers ordained ministers selected after completing prescribed courses of study literature of your own established place of worship regular congregation regular religious services sunday school for the religious instruction of the young and school for the preparation of your ministers in your response in answer to why you are requesting a foundation classification as a church and the basis for meeting church requirements you state t logether with providing educational_services we also provided prayer service facilities in a later response regarding our assessment that the church description you are requesting is unsupported by the application information you state - we are a religious_organization in addition to the religious education that is provided we have organized prayer sessions twice daily our lunchroom is utilized as a synagogue by both students and staff for morning and afternoon prayers services everyday additionally you state our discussions and planning for our new_building in borname there will be two separate buildings - one for education and one for prayer synagogue the prayer sessions for men are conducted separately because we do not mix the sexes you represent that you will operate a school on schedule b form_1023 you indicate that you have a regular scheduled curriculum a regular faculty of qualified teachers a regular enrolled student body and facilities where your educational activities are regularly carried out you also represent that the primary function of your school is the presentation of formal instruction in describing your school activities you state that you are an elementary_school have no elective classes and your curriculum is amstudues lunch pmstudies your narrative description of activities represents that your school is a girl's school teaches essential life skills and ideas has daily weekly and once-a-year enrichment activities a library for research biweekly trips to the library a weekly newsletter debates spelling bees science fairs social study exhibits reading and computer programs future plans include a science lab and gym in your request2 indiv1 refers to your organization as our school you indicate that you are not claiming to be excused from filing a form_990 or 990-ez as a church you represent the primary contact for your organization is indiv‘ you represent that you have no bylaws in the letter we sent to you we asked about whether you are operating without bylaws in your response you state that w e adopted the general policies rules and regulations for similar schools in our neighborhood the guidelines and policies you provided detail behavior and responsibilities that are expected from students as well as parents plus consequences for noncompliance these guidelines and policies require the parent's signature and appear targeted for students and their parents although this indicates that you have policies and procedures to operate a school you have not explained how your organization is governed and operated also in the 1st letter we sent to you we asked about board minutes for your organization from the date you formed through the current date of our letter in your response you state n o minutes were taken during the year1 school year however as of september year2 we will begin taking minutes at any board meeting you represent that you have adopted a conflict of interest policy no copy was provided but you explained that while no formal conflict of interest policy has been adopted any board member or official recuses him or herself from any decision concerning the compensation of another family_member or from any decision concerning any business deal that may involve a family_member additionally you represent in the form_1023 regarding compensation that you would record in writing compensation decisions including who decided or voted on such matters and the basis upon which amounts and terms are based you show in part v of the form_1023 that indiv1 is compensated dollar_figureamount1 in the letter we sent you were asked about the records you kept regarding setting this compensation in response you stated that the amount of compensation was set by the board no one was excluded from this decision and there is not sic documentation in support you have not explained why a written record was not made regarding indiv1’s compensation why indiv1 did not recuse himself from participation in setting his own compensation or why trst3 indiv1’s daughter did not recuse herself from participation you represent that you will not compensate individuals through non-fixed payment such as discretionary bonuses or revenue-based payments you represent that you will not purchase goods services or assets or sell any goods services or assets to any of your officers directors trustees or high compensated employees you represent that you are not a successor to another organization including the situation where you took over the activities of an organization you represent that you do not have a close connection with any other organization you represent that you do not support or oppose candidates in political campaigns and do not attempt to influence legislation you represent that you do not provide goods services or funds to individuals in carrying out your exempt purposes you represent that you will not make grants loans or other distributions to organizations and that you do not or will not make grants loans or other disbursements to foreign organizations you represent that you will not operate in a foreign_country you represent that you will not provide scholarships fellowships educational loans or other educational grants to individuals including grants for travel study or other similar purposes in the course of processing your request we reviewed information and materials that showed you are closely related and connected to entity1 entity2 and entity3 also information was obtained from public sources that show the nature and extent of these relationships and connections following are details showing your relationship and connection with entity1 entity2 and entity3 entity1 - in your narrative description of activities you state entity1 aka1 started out as a collective dream a vision shared by local parents a dream for girl’s school that would focus more on the girls than the school thirty-seven years later we are imbuing our students with essential life skills and ideas enabling them to successfully navigate the challenges of society on the application schedule b you noted that you did not publish a non-discrimination notice because you are a new school the newsletter you provided for your school refers to entity1 in your response regarding operating under any other names you represent that you have operated under the name entity1 you also state in your response to our letter about operating under the entity1 name that this was the case from year5 - through the present’ this was our original name for years and that entity1 existed from year5 - year1 and sold its building so the money would be distributed at the bankruptcy proceedings you opened to take in the remaining students both learning disabled and mainstreamed and to mainstream in order to continue their studies you have explained that many of your students are former students of entity1 additionally as detailed later in this letter financial records show you receive checks written to both you and entity1 an indication that the community you serve regards you both as one in the same it is therefore clear that you have been operating across a span of several decades continue to operate as entity1 and that your operations carry on the existing school known as entity1 in your response you further clarify that entity1 is in bankruptcy and will reopen in about years after the bankruptcy is over although you state that entity1 does not exist educationally’ it nevertheless continues to operate as an entity in bankruptcy regarding the governing body members and officers of entity1 you state in your response that trst2 a governing body members of your organization and fscofficer its fiscal officer are the officers and directors of entity1 you fail to mention in your responses that indiv1 is a governing body member and officer of entity1 information referred to later in this letter shows that indiv1 is entity1’s president indiv1 executed all of the mortgages for entity1 and indiv1 is a signer on entity1’s accounts entity2 - your connection to relationship with and use of entity2 except for using a checking account in its name has not been explained entity2 appears as the named account_holder for one of your two checking accounts this entity was not disclosed until it was found in the materials from your last response a review of this account’s bank statement and a review of your other checking account statements shows a pattern of usage indicating these accounts are both regularly used in your operations entity3 - the revenues you have received by check include the name entity3 this name appears to be a combination of entity1 aka1 and indiv1’s last name other than as found on the payee line for checks you accepted you have not provided any information regarding this entity the appearance of entity3's name occurs on numerous checks throughout the financial materials you provided there does not appear to have been any_action on your part to correct this with the payers the usage of entity3 as a payee and your repeated acceptance indicates that the payment was for indiv1 as much as it was for your organization indicating that indiv1 was himself considered the school by a significant segment of the community you serve i d o public information indicating mismanagement and misappropriations in entity was found during our review of your application in the letter we sent you we provided copies of this public information and asked you for your comments we sent you a public information_release publiclnfo1 a complaint publiclnfo2 and a consent publicinfo3 in regarding the public information_release it states indiv1 was arrested on charges that he misappropriated approximately dollar_figureamountz2 in federal grant money from a congressional grant administered through the us department of housing and urban development hud the grant was to pay off a mortgage on a building located on entity1 aka1 property that housed educational and therapeutic programs for disabled preschool children otherwise referred to as the entity1 aka2 hud investigators found that most of the funds were disbursed for purposes other than paying off the mortgage indiv1 was found to have diverted funds to an array of individuals and entities who were not entitled to the earmarked funds and wrote checks that either paid for his own personal expenses or were deposited into accounts that he controlled in publiclnfo2 regarding the complaint further details of mismanagement are described before funds were released hud required that indiv1 sign an amendment form specifically confirming that the funds were to be used to refinance a mortgage for entity1 aka2 the agreement was signed by indiv1 aka1 as project manager-dean during hud's investigation indiv1 refused to allow the hud auditor to see entity aka1’s books despite the refusal to cooperate hud investigators found that dozens of checks signed by indiv1 were for purely personal items clearly not related to the purpose of the grant these checks showed funds were used to pay for life_insurance to make credit card payments including meals clothing cosmetics electronics gasoline and food items it was also found that some checks paid for indiv1’s personal federal income taxes also the hud investigators determined that only one check in the amount of dollar_figureamount3 less than of the total grant could be found to have been used to pay down any of the mortgage on the entity1 aka1 property hud had obtained this information from the account where the samount2 grant was initially deposited into and completely disbursed from during the period between december year4 through february years in publiclnfo3 the conditions for settling the charges included that indiv1 maintain good behavior could not contact or lobby anyone with the united state bureau of prisons could not seek or cause someone to seek any loan grant or other assistance from the united_states government and that the dollar_figureamount2 in grant funds be voluntarily repaid the publicinfo3 includes a statement by indiv1 where he admits that even though he knew that the specific terms of the grant did not permit his use of the funds for anything other than the construction of a facility to house educational and therapeutic programs for disabled children and for mortgage payment he did in fact authorize the use of the grant to pay for general administrative and operational expenses of both entity1 aka1 and entity1 aka2 the statement does not address the extent to which funds were disbursed to an array of individuals and entities who were noi entitled to the earmarked funds or that funds paid for personal expenses in response to this information that was provided to you for your comments you provided a statement following in its entirety is your statement although indiv1 was accused naver-the-iess before any trial or indictment even took olace the government walked away and closed the case the statements that jindiv admitted to were not criminal admissions it was ouraiy a civil sattiernant to end the case the board_of directors of your organization has conferred and agreed that once the 501c3 status is approved indiv1 will no longer be the chief fiscal officer in addition to being dean financial information you provided in your application is discussed below which includes details of what was requested what was provided discrepancies that were found and other issues regarding financial documentation and materials financial data from the form_1023 part ix schedules - the financial data initially provided with the submission of your application part ix form_1023 shows revenues for line gift grants and contributions for three periods amounts were listed on line for revenues not otherwise listed for three periods although line asked for a detail schedule for these amounts none was provided in your initial submission expenses items part ix form_1023 show amounts for line compensation to officers- directors line other salaries line occupancy line professional fees line expenses not otherwise classified itemized detailed schedules requested for line was not provided in your initial submission in several letters we sent you we asked for this detailed information after repeated requests you provided a large volume of records including copies of the front of some of the checks you wrote cash payment logs bank statements etc however this material was incomplete and more importantly did not fully describe the nature and purpose of all expenditures balance_sheet information provided in part ix form_1023 indicated a small cash balance approximately of your reported yearly revenues and a small amount of depreciable assets approximately of your annual revenues and a small amount of accounts_payable approximately of your yearly revenues for liabilities you report a small accounts_payable balance of approximately of yearly revenues and a small amount for contributions payable of approximately of yearly revenues regarding loans no amounts were listed on the balance_sheet part ix form_1023 on line for mortgages and notes payable and no amounts were listed on line for other liabilities financial clarifications and revisions requested and your responses - in the ' letter we sent you were asked if you had received any contributions you stated no in your response in the letter we sent you were asked if you had received any funding through a loan or a credit arrangement you stated no in your response in the letter we sent you were asked if you had applied for any grant funding in your response you provided copies of several grant applications also in your response you indicate that you are expecting one grant and that the grantor is holding about dollar_figureamount4 in checks in the letter we sent you were asked to disclose the sources of your revenues including the amount date received donor's or payer's name and address purpose of the donation and a description of any earmarks or restrictions you responded that w e have not received our 501c3 yet therefore we have no source of revenues because we don’t have a 501c3 yet additionally you state that a- we had to borrow money because we have not received a 501c3 yet b- we have no date because we have not received a 501c3 yet c- there are no donors because we have not received a 501c3 yet d- we have not received any donations or payments because we have nor sic received a 501c3 yet in the letter we sent you were asked about loans you had received based upon your prior statement that you had no source of revenues and that we had to borrow money in your response you state that you had borrowed funds from three individuals loan1 loan2 and loan3 you also stated that t here was no interest on any loan t he terms on these loans were simply that they would be repaid as soon as we had the funds to do so and that t here were no written agreements made for any of these loans in the letter we sent you were told that the financial data you submitted did not accurately reflect your actual operations and that revised financial data was needed you were asked to submit the revised data on part ix form_1023 and to include actual revenues and expenses for year1 year2 year3 current to date to provide year9 budgets and to provide a current balance_sheet in response to this request you did not provide revised financial data either as requested on the part ix schedule a and b or in another consolidated form or statement the information you provided included logs for tuitions logs for cash payments and photocopies of checks the materials were organized in folders but did not contain any summaries account totals breakdown into revenues or expenses or consolidated into financial statements in the letter we sent you were asked about your cash transactions including receiving cash and other negotiable instruments paying expenses and making disbursements you were asked for a description of your cash handling system controls safeguards and methods to account for cash transactions you were asked who is authorized and responsible for cash in your organization and for a copy of the records you kept journals ledgers and accounts to record and account for cash we asked for the cash transaction date amount person or entity to whom funds were received paid or disbursed and the purpose of the disbursement in your response you state a if our account was overdrawn and we had to disperse sic payment for payroll or bills we simply cashed a tuition check and used that cash to pay the bill the tuition check was photocopied the check and amount were logged into the tuition book and the cash a ll members of the administration are payment was logged into our cash log book’ authorized to handle cash’ p lease see folders findings in the cash payments materials - the description of the disbursements in a substantial number of entries lacks sufficient detail to determine what the disbursement was for and to whom the disbursement was made to numerous entries indicate loans were being repaid to a variety of individuals that are different from the individuals and entities loan1 loan2 and loan3 that you had listed as having borrowed funds from additional lenders found in the cash payment material entries indicated loans with or more individuals that are not the lenders represented in loan1 loan2 or loan3 descriptions in the cash payment materials lack adequate descriptions some examples in the log showed the following - dollar_figure money order dollar_figure - mets tickets lunch munch - dollar_figure cash’ dollar_figure - cash munch lunch postdated cks medical transfer roses ipod prize papers parking ticket senator x - misc expens fruit - senator’s lunch the cash payments materials show numerous instances where funds are disbursed to indiv1 indiv1 aka1 indiv1 aka2 see also the bank statement materials findings below that show checks signed by indiv1 are paid to himself in year1 the cash payment materials shows dollar_figureamount5 was disbursed to indiv1 and in year2 cash disbursements were made to indiv1 totaling dollar_figureamount6 the cash payment materials do not provide a description for the disbursements to indiv1 where a description is provided it is inadequate to clearly describe the purpose or the reason for the disbursements or to establish it furthered a legitimate exempt_purpose a dollar_figureamount7 disbursement on date3 to a senator is described with misc exp it is not clear what this is for nor does this provide any indication this was or was not for a political purpose numerous disbursements are shown to have been made to other individuals and some disbursements have been made to individuals that are in positions of control for your organization names of individuals who received disbursements include namelist1 disbursements were made to numerous individuals that can not be definitively identified because the description and name associated with the entry is incomplete anumber of wire transfers are found in the materials you provided your financial materials do not provide a description of the purpose reason or destination for the transfers some entries in the cash payment materials lack an amount there is no indication that the cash payment materials have been reconciled entered into an accounting system or that amounts collected have been sufficiently controlled to ensure funds are accounted for e e e e e e e e findings in the copied check materials - e the cash payment material shows that much of your organization’s transactions are conducted in cash the photocopied checks have indications that a significant number of checks have been cashed e numerous checks submitted to your organization are two party checks showing a payee line that is blank cash show an individual’s name or show entities that are not your organization numerous checks are third party payroll checks payers found on numerous checks inciude a wide array of entities including corporations partnerships llcs and ltds agroup of checks show that they are from a foreign bank payee lines in a significant number of instances are made out to entity1 entity1 aka and entity3 findings in the tuition log materials - the tuition log materials are comprised of two sets of information the set has separate journals for individuals and show in the heading a name address phone number and dollar_figure amount below are columns with headings for the date method and amount the methods recorded include cash cks assort cks ck ’ vouchers and other notes and comments the second set of tuition log materials includes a significant portion of the copies that are illegible in this set of materials the top portion of the page appears to not have reproduced correctly and as a result the top part of the page is mostly blank with some smudges to indicate that there is information on the top part of the page the second set of tuition log materials is a journal with columns and shows individual names and an amount in the heading but columns are not labeled data recorded shows the date type of payment cash or check period and an amount bank statements were reauested to clarify the discrepancies inaccuracies and confusing representations for the financial data submitted in the form_1023 and in subsequent responses the additional and revised financial data info was considered necessary due to the lack of forthright candid and compiete financial information findings in the bank statement materials are as follows inthe 5th letter we seni you were asked to provide bank statements for your bank accounts for yeart yaar2 and y2ar3 current to date in your response you provided oank statements for wo accounts the first account is for your organization and the 33cond account is for entity2 the statements you provided contain numerous jads thera are missing statements and statements that have missing pages for the irst account six statements are mi sec_3ing the missing statements are for stmtlist1 or ‘he second account seven statements are missing the missing statements are for simtlist2 prior to ine statements that oagan with a late august year’ starting date statements were orovided tan statements ara missing pages in the first bank account ‘n the second bank account statements statements missing 24g88 trom similisi3 tissing pages ara om simelisid o ina monthly seniods periods are missing of incomplete only periods less than half have statements that include complete information check images provided with the bank statements show that all of the checks are signed by indiv1 also in your response you state that indiv1 is the signer on the bank accounts and state that you do not have savings or investment accounts the us check clearing number that is found in the lower right corner for checks cleared in the us bank check clearing system is missing on or more checks from the materials you provided the back of the checks were not provided most all of the checks do not have an entry on the memo line where a check does not have a us bank clearing number this indicates that the check was not cleared in the us a significant number of checks show cash on the payee line numerous checks show on the payee line a stamped payee with the names payeelist1 three checks have a blank payee line see the following checks checklist1 the bank statements show that many checks in different periods were refused and indicated return reason - insufficient funds the bank statements also show that in numerous periods the accounts were in a negative balance for multiple days or weeks checks in the first and second account are found that are paid to indiv1 these checks do not show an entry on the memo line following are the checks that show they were paid to indiv1 see checklist2 several cash withdrawal receipts were found showing an authorizing signature for indiv1 the withdrawals are for various amounts including withdrawilist1 two miscellaneous debits are found miscdebit1 findings in the staff earnings materials - in response regarding our letter you provided a list of your employees from your inception to the present including their full name address position job duties and the amount_paid in year1 and year2 you provided staff earnings statements for year‘ and year2 the year1 statements show individuals for year1 with a total amount earned of dollar_figureamounts8 the year2 statements show individuals for year2 with a total amount earned of sdollar_figureamount9 the reports show that indiv1 had no amount earned ’ in year1 and had an amount earned of dollar_figureamount10 in year2 fiscal_year end discrepancies and clarifications - e e e you represented initially in your application that your fiscal_year end was indicating a december year end this contradicts the financial data representation in part ix of the application indicating an august year end in your response you indicated that your fiscal_year end is june in your response you state ojur fiscal_year ends august 31st and that t here are no board minutes regarding this issue because ending the fiscal_year on august 31st is routinely adopted facility lease issue discrepancies and clarifications - e e e the copy of the lease you provided for your facility at addre sec_1 is not signed by you or the owner and bears a different address number of addre sec_2 inyour response regarding the address discrepancy you state o n our door it says number1 also in this response regarding the request to provide a copy of the lease that was an enforceable legal document signed by both parties you state that w e are still in the middle of negotiating the terms of the lease according to your application you had at this point been occupying the facility for months since september year1 in your response regarding providing a copy of a finalized signed lease you state a formal lease was never signed enclosed please find a one page document handwritten by the owner both the owner and indiv1 as representative of the board have signed this document we have paid our monthly dollar_figureamount11 rent through june year3 please see enclosed folder marked ‘landlord agreement the copy provided is a one page handwritten document on a form titled project planning notes that outlines rents and security deposits for july august sept year2-aug year3 there were numerous instances where an authorizing signature and penalties of perjury statement were not provided the signature and statement deficiencies resulted in numerous delays and additional correspondences to your organization although you were asked in each letter we sent you to provide additional information with an authorized individual's signature over a penalties of perjury statement many of the responses you sent us did not have this also you submitted some of your most recent responses without the requested signature and penalties of perjury statement although the requests and responses were eventually provided over an authorized signature and a penalties of perjury statement no explanation was provided to explain why the organization repeatedly did not comply with these requirements law sec_501 of the internal_revenue_code provides in relevant part exemption from federal_income_tax for corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings inure to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence jegisiation except as otherwise provided in subsection h and which does not participate in or intervene in inciuding the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office - sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b go not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes onlly if it engages primarily in activities that accompiish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt ourposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuais sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations states that an organization may be exempt as one described in sec_501 of the code if or more purposes such as religious or charitable purposes designated in that section it is organized and operated exclusively for one sec_1_501_c_3_-1 of the regulations assigns the burden_of_proof to an applicant organization to show that it serves a oublic rather than a private interest and specifically that it is not organized or overated for the benefit of private interests such as designated individuals the creator or nis ‘amily shareholders of the organization or persons controlled directly or mdirectly 9y such orivate interests sec_1 c -1 d of the requiations orovides that the term charitable is used in sec_501 c of the code in its generally accepted legal sense and is not limited by the separate enumeration in sec_501 of other tax-exempt purposes which may fall within ‘he oroad oullinas of snarity as deveiooed by judicial decisions saction of tne code ‘notice or -eguiations requiring records statements and special slurns orovides that avery person jiaale for any_tax imoosad by this title title_26 of the united siatss code wnicn '3 the internal revenue coda or for the collection thereof shall keep such acords squations gndas gion satamants maxa 3u07 caturns and somoly with such rules and sacrstary may trom ums co ima orasorios a henever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_1_6001-1 of the procedure and administration regulations provides in general that any person subject_to tax under subtitle a of the code or any person required to file an information_return with respect to income shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information sec_1_6001-1 of the regulations provides that for exempt_organizations in addition to such permanent books_and_records required by sec_1_6001-1 with respect to the tax imposed by sec_511 on the unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements sec_1_6001-1 of the regulations retention of records provides that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law revrul_56_262 1956_1_cb_131 provides that in order to be recognized as a church under the code an organization must have as its principal purpose or function that of a church revproc_2008_9 2008_2_irb_1 superseding revproc_90_27 1990_1_cb_514 in sec_4 provides that the internal_revenue_service will recognize the tax-exempt status of an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed section dollar_figure provides that exempt status may be recognized in advance of the organization’s operations if it’s proposed operations are described in sufficient detail to permit a conclusion that it will clearly meet the particular requirements for exemption pursuant to the section of the code under which exemption is claimed sec_4 states that the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university 74_tc_531 in an action for declaratory_judgment pursuant to sec_7428 the tax_court considered an adverse_ruling by the irs on an application_for exempt status as a church the court noted that the only voting members and directors of the organization were a husband and wife and their son who had no affiliation with any denomination or ecclesiastical body or other outside influence the applicant had declined to furnish some information and made answers to other inquiries that were vague and uninformative on the basis of the record the court held that the applicant had not shown that no part of its net_earnings inure to the benefit of the family or that petitioner was not operated for the private benefit of the family 73_tc_196 the petitioner's only activities were some individual counseling and distribution of a few grants to needy individuals while its primary activity was investment of funds the directors borrowed money in its name but used some of it for automobiles and to pay off personal loans the petitioner's failure to keep adequate_records and its manner of operation made it impossible to trace the money completely but the court found it clear that money passed back and forth between petitioner and its director and his for-profit businesses the court held that petitioner had not shown it was operated exclusively for exempt purposes or that no part of its earnings inured to the benefit of its officer in 74_tc_846 the court found that although the organization did serve religious and charitable purposes it existed to serve the private benefit of its founders and thus failed the operational_test of sec_501 control_over financial affairs by the founder created an opportunity for abuse and thus the need to be open and candid which the applicant failed to do in de la salle institute a membership corporation v united_states of america 195_fsupp_891 d c cal the court found that the operation of a chapel although considered very important to the organization's religious purposes was found to be incidental to the organization’s principal activities to operate a school and winery an incidental worship activity can not make the organization a church with the court stating that the tail cannot be permitted to wag the dog the chapel in this case was regarded in itself a ‘church’ and would have been so regarded if they did no more than operate one or two chapels however in this case the organization did much more than operate a chapel furthermore the religious activities including dogmatic teaching moral teaching etc which take place at the school are not sufficient to effect a change turning the school into a church anyone talking about the school would refer to the organization as a ‘school’ rather than a ‘church ’ an organization will remain a school even though there may be frequent prayer have individuals that attend chapel for prayer and meditation on a regular schedule have individuals that seek to convert or enlighten and have individuals that endeavor to think religious thoughts and live by it is a religious their religious creed at all times furnishing a student with an education even if education is not a sacerdotal function nor does it constitute the conduct of religious worship see also 191_fsupp_945 where the court held that a seminary for the professional religious education of priests with an attached chapel was not a house of worship in 490_fsupp_304 d d c the court recognized the 14-point test developed by the internal_revenue_service for determining whether a religious_organization was a church within the common meaning and usage of the word developing the administrative criteria was necessary because the internal_revenue_code does not provide a definition of the term church the criteria are identified from historically or judicially recognized objective characteristics of churches referring to these points the court stated pincite while some of these are relatively minor others eg the of existence of an established congregation served by an ordained ministry the provision of regular religious services and religious education for the young and the dissemination of a doctrinal code are of central importance in rameses school of san antonio texas v commissioner of internal revenue tcmemo_2007_85 wl u s tax ct the court held that irs properly revoked the exempt status under sec_501 of the code of a school on the grounds that its earnings inured to the benefit of its founder who also served as its executive director president and ceo the record showed that the founder ms fennell issued numerous organization checks to herself and withdrew cash from organizaiion accounts for which the record showed no documented business purpuse the record also contained thousands of dollars of expenditures directed to retail stores credit card companies financial institutions ms fennell's dentist and other businesses for which there was no evidence of a business_purpose or board authorization neither did the organization's records show that there was any documented system for either leans to and repayments by ms fennell or for loans by ms fennell and reimbursements from the school state officials had revoked the school's charter after finding that the schoo was being operated without a functioning board_of directors and that ms fennell had unfettered discretion to direct and manage the operation of the schcol and its financial affairs the irs sought financial and governance records in order to verify information and to evaluate the records for possible instances of private benefit and personal inurement to that end only a limited portion of the requested materials was provided and often only after repeated inquiries missed or delayed appointments and a general lack of cooperation on the part of petitioner consequently additional information was sought and obtained from third-party sources including public records the irs concluded that the school had failed to establish that it was operated exclusively for an exempt_purpose in that it was operated for the benefit of private interests and a part of net_earnings inured to the benefit of its founder ms fennell the court found that revocation on the oasis of private benefit and inurement was adequately supported in the record the facts showed factors indicative of a prohibitive relationship including control by the founder of the entity's funds assets and disbursements use of entity moneys for personal expenses payment of salary or rent to the founder without any accompanying evidence or analysis of the reasonableness of the amounts and the purported loans to the founder showing a ready private source of credit in the face of these factors the organization had provided no credible information to support an exempt_purpose for the expenditures as it bore the burden of proving that it qualified for axemotion failure to orovide to meet its burden caused it to fail to qualify in 511_fsupp_166 d d c aff'd 670_f2d_1210 d c cir the court upheld irs's denial of exempt status as a religious_organization in a deciaratory judgment action the court held that in factual situations where there 's avident potential for aouse of the axemotion provision a petitioner must openly disclose all facts bearing on tha coeration and finances of its organization here plaintiff did noi oroffer sufficiently detailed svidence of its charitaole disoursements or the extent of its support of its memoers rather oiaintif continually resoonded that it had already provided the data or could not furnisn anything further nersfors the court found that the applicant did not meet its ourden vositivaly demonsiraia tna it qualifies for the sxamption the court_of_appeals for the district of columbia circuit b5ir0lising nal ao oarl of me arirming that ine organization nad not met its burden of sec_35 33r9iaqs murad io anv orivata individual ooserved ‘taxpayer confuse sec_4 criminal prosecution in which the government carries the ourden of establishing the defendant's guilt with a suit seeking a declaratory_judgment that plaintiff is entitled to tax-exempt status in which the taxpayer whether a church or an enterprise of another character bears the burden of estabtishing that it qualifies for exemption in 71_tc_102 the court found that the organization's officers received amounts of money in the form of grants these grants carried with them no legal_obligation to repay any interest or principal petitioner contended as it had during the administrative_proceeding before the irs that the grants were made in furtherance of a charitable purpose to assist the poor who were in need of food clothing sheiter and medical attention however petitioner was unable to furnish any documented criteria which would demonstrate the selection process of a deserving recipient the reason for specific amounts given or the purpose of the grant the only documentation contained in the administrative record was a list of grants made during one of the three years in question which inc uded the name of the recipient the amount of the grant and the reason for the grant which was specified as either unemployment moving_expenses school scholarship or medical expense this information was insufficient in determining whether the grants were made in an objective and nondiscriminatory manner and whether the distribution of such grants was made in furtherance of an exempt_purpose the failure to develop criteria for grant disbursements or to keep adequate_records of each recipient can result in abuse accordingly it was found that the organization failed to establish that their disbursements constituted an activity in furtherance of an exempt_purpose in 82_tc_18 the court denied a petition for declaratory_judgment that the organization qualified for exempt status as a church in addition to evidence of a pattern of tax-avoidance in its operations the court noted that the organization nad failed to respond completely and candidly to irs during administrative processing of its application_for exemption an organization may not declare what information or questions are relevant in a determination process it cited a number of declaratory relief actions that upheld adverse rulings by the service because of the failure of the applicants to provide full and complete information on which the service could make an informed decision in p l l scholarshio v commissioner 32_tc_196 an organization operated bingo at a ‘ar for the avowed ourpose of raising money for scholarships the board included the bar owners the dar's accountant also a director of the bar as well as two players the board was self-oerpetuating the court reasoned that because the bar owners controlled the organization and appointed the organization's directors the activities of the organization could be used to the advantage of the bar owners the organization claimed thar it was independent because there wa sec_3eparate accounting and no payments ware guing to the oar the court was not persuaded raalistic loox at the operations of these two entities nowever shows that the activities of ‘he taxpaver ang the pastime lounge were dollar_figure interrelated as to be functionally nseparaoie 3eaoarata accountings of -ecarots and disoursements do not change that fact ber a2 2ourt went on io sonciude that secause tha rscord did not snow that the organization was ngicatas inat it senerited orivate interests 2xemotion tart ter bc or sxamor auroases ayamas vicene aca qiner alot a u s d a p c a ifo0ery danad vers 70_fedclaims_782 was an action for declaratory_judgment that the petitioner brought to challenge the denial of its application_for exempt status the court found that the administrative record supported the service's denial on the basis that the organization operated for the private benefit of its founder who had a history of promoting dubious schemes the organization’s petition claimed that the founder had resigned and it had changed however there was little evidence of change other than replacement of the founder with an acquaintance who had no apparent qualifications the court resolved these questions against the petitioner who had the burden of establishing it was qualified for exemption if the petitioner had evidence that contradicted these findings it should have submitted it as part of the administrative process it is well-accepted that in initial qualification cases such as this gaps in the administrative record are resolved against the applicant pincite rationale failure to establish operating exclusively for exempt purposes to be exempt under sec_501 an organization must be both organized and operated for one or more exempt purposes specified in the section although exclusively does not mean solely or without exception the presence of a single nonexempt purpose if substantial will preclude exemption regardless of the number or importance of exempt purposes better business bureau easter house supra an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more purposes specified in sec_501 neither is an organization operated exclusively for one or more exempt purposes if its net_earnings inure to the benefit of private shareholders or individuals or its activities further private rather than public interests exemption from federal income_taxation is not a right it is a matter of legislative grace that is strictly construed new dynamics supra the applicant bears the burden of establishing that it qualifies for exempt status id an applicant must prove that it is organized and operated exclusively for exempt purposes and not for the private benefit of its creators designated individuals or organizations controlled by such private interests see sec_1 c - d ii of the regulations exclusively does not mean solely but no more than an insubstantial part of an organization’s activities may further a non-exempt purpose an applicant for exempt status must provide sufficient information for the irs to make an it must respond to questions informed decision national ass of american churches supra completely and candidly id the responses must include details figures and documentation basic bible church supra the irs has statutory and regulatory authority to inquire about an applicant’s proposed activities and other subjects material to its determination of whether the applicant meets the standards for exempt status revproc_2008_9 especially where an organization is dominated by one individual or has a non-functioning board which provide potential for abuse of exemption provisions the applicant must openly and candidly disclose all facts bearing on the finances and operation of its organization basic united ministry of alma karl schuring supra each application must be signed by an authorized official under a statement that declare under the penalties of perjury that am authorized to sign this application on behalf of the above organization and that have examined this application including the accompanying schedules and attachments and to the best of my knowledge it is true correct and complete evidence submitted by the applicant must be substantial and conclusive revproc_2008_9 supra documentation must be more than superficially responsive it is not enough that a corporation believes and declares itself to be a church nor is it sufficient that the applicant prepares superficially responsive documentation for each of the established irs criteria to hold otherwise would encourage sham representations to the irs and result in adverse tax consequences to the public at large american guidance foundation supra vague and inconclusive materials and gaps in the record will be resolved against the applicant new dynamics supra citing numerous other sec_7428 cases in this court and elsewhere to similar effect where as here an organization is completely controlled by its creators without participation by members the community or even the oversight of a religious denomination the opportunity for abuse makes vital an open and candid disclosure of all the facts about the organization and its operations so that the court can be assured that it is not sanctioning an abuse of the revenue laws bubbling well church supra the information submitted with your application does not support a conclusion that you will operate exclusively for sec_501 purposes although you provide an educational curriculum for students qualifying for tax-exemption under sec_501 of the code requires meeting all requirements for exemption as discussed in the line of legal authority cited above including rameses school of san antonio texas v commissioner of internal revenue supra like the organization in rameses your operations show factors indicative of prohibited inurement and private benefit control by your founder over your funds assets and disbursements payments of compensation to the founder or other insiders without any evidence or analysis of reasonableness and an ability of other officials to make disbursements without apparent financial controls in the face of your failure to thoroughly explain this pattern of misappropriation and mismanagement including missing or scanty documentation for many disbursements especially the numerous unexplained checks or withdrawals for cash you have not established that you are operated exclusively in furtherance of sec_501 purposes evidence of a substantial non-exempt purpose the information shows that the misappropriation and mismanagement found in entity1 flow through to you and your programs activities and administration this conclusion is based upon representations and materials in the application file that show you and entity1 are related and interconnected have commingled finances and operations serve the same or similar purposes and are controlled by the same individual see p l l scholarship v commissioner supra where the court found that activities of the taxpayer and the lounge were so interrelated as to be functionally inseparable the extent of the misappropriation and mismanagement in your organization is found to be substantial and is considered to be in furtherance of non-exempt purposes and therefore prevents you from qualifying for exemption under sec_501 of the code see sec_1_501_c_3_-1 of the regulations which provides that if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose then the organization will not be regarded as operated exclusively for one or more exempt purposes the basis for these findings are as follows you have former students from entity1 you have operated under entity1’s name and refer to your year history as entity1 aka‘ in your application checks you have received for tuition and other_payments have been made payable to you entity1 entity1 aka1 and entity3 you have cashed or deposited these checks and used these funds for expenditures and disbursements for your organization you state indiv1 has the final_decision in all educational and administrative matters additionally indiv‘ is in the top organizational position of authority and control for your organization your governing board has not adopted bylaws and has not met where it has recorded written minutes you have not provided evidence that shows your governing board is directing authorizing and overseeing your organization you provided no information showing that your board functioned in any capacity but name indiv1 is your fiscal officer and the sole signer on your bank accounts entity1 is similarly controlled by indiv1 he is entity1’s president and dean and he signed the dollar_figureamount2 hud grant as project manager and executed the mortgages for entity1 the file supports a description of indiv1's position as the dominant individual who is in complete control of entity1 the information in the file shows that he holds essentially the same position of total authority in your organization that he holds in entity1 he is a person who is a private_shareholder_or_individual within the meaning of sec_1 c - c of the regulations which refers to persons having a personal and private interest in the activities of the organization you have described that you were formed to take over from entity1 due to bankruptcy proceedings to allow for the sale of property for dollar_figureamount12 you have not shown that the transaction and arrangement with entity1 was not done to avoid bankruptcy court supervision whether this avoidance violates bankruptcy law or constitutes any other contractual breach is not a consideration for this determination it is only necessary to note that funds paid to entity1 were received and used to operate your organization and that this constitutes a compelling motivations for the connection between you and entity1 see sec_1_501_c_3_-1 which assigns the burden_of_proof to an applicant organization to show that it serves a public rather than private interests publicinfo1 publicinfo2 and publicinfo3 describes entity1’s misappropriation of a dollar_figureamount2 congressional grant paid through hud the hud investigator found a wide array of expenditures to individuals and to entities that paid for personal expenses for indiv1 and paid for his personal federal_income_tax liability hud also found that funds were deposited into accounts he controlled only one payment of dollar_figureamount3 was found that was for the intended purpose to pay down the mortgage on the entity1 property additionally entity1 refused to allow the hud investigator to see their books you have not disputed these claims where you have commented on these matters you explained that indiv1 did not admit to any criminal charges e similar to the wide array of expenditures found in entity1 your financial records and materials show that many of the entries in your cash payment materials lack sufficient detail to show that funds further your exempt purposes disbursements are shown to have been made to governing body members officers and staff for your organization but without adequate descriptions of the purpose for the disbursement in those instances where descriptions were provided it was still unclear that the disbursements furthered your exempt purposes for example disbursements descriptions include the following notations - dollar_figure money order dollar_figure - mets tickets lunch munch - dollar_figure cash dollar_figure - cash munch lunch postdated cks medical transfer roses ipod prize papers parking ticket senator x - misc expens fruit - senator’s lunch many of the disbursements have no description list an individuals or entity’s name or simply indicate cash as for check images from the bank staternents most all have no entry in the memo a review of the checks shows that payments are made to a wide array of individuals entities or to cash in three instances checks show no entry in the payee line you are considered to be operating in a way that is characterized by mismanagement not unlike entity1 who was found by hud to be operating in a manner that resulted in the misappropriations of funds your failure to establish that you are operated exclusively for exempt purposes under sec_501 of the code is a basis to show that you have substantial nonexempt purposes failure to establish you are not operating for impermissible private benefit and that no earnings inure to insiders the missing discrepant and insufficient information and records indicates you are not being operated exclusively for sec_501 exempt purposes and that you have failed to show that no part of your earnings inure to the benefit of the insiders that control your organization given that you have failed to provide information to overcome the inferences from what is in the file despite our repeated requests for you to do so reinforces the conclusion that you are not operated exclusively for sec_501 purposes and that you operate for substantial private interests financial information requested in the application has been found to be incomplete to contain numerous gaps and material deficiencies your application and financial information shows that your organization lacks adequate_accounting and record keeping and lacks adequate cash controls as discussed in western catholic church v commissioner supra the failure to keep adequate_records a lack of records that allow funds to be traced completely instances where funds pass back and forth between parties caused the organization to be nonexempt the court held that the organization was not operated exclusively for exempt purposes as it was not able to show that no part of its earnings inured to the benefit of its officer as discussed in new dynamics foundation v united_states supra gaps in the record will be resolved against the applicant following are discrepancies and gaps found in your application information that you have failed to fully explain or provide additionally the items and issues below show you are similar to the organization in western catholic church v commissioner supra that was found to not be exempt bank statements provided contained many gaps statements were not provided for all the periods requested these records were requested to clarify discrepancies in financial data submitted and to show that revenues and expenditures reported were complete and supported the activities programs and operations you represented you conducted for the statement periods for the two accounts you provide information for statements were missing additionally the bank statements provided were incomplete where statements were provided all the pages were not provided for the statements you provided were found to be missing pages you represented that you did not have funding from loans then when you did not wish to disclose your actual revenues and corresponding expenditures you claimed that all your funding was from loans in your last submission you represent that three individuals loaned you furds totaling dollar_figureamount13 you also stated that these loans had no interest were not written and had no terms other than they were to be repaid when you were able a review of your financial material snows that in addition to the three loans you represented you had you were borrowing funds from numerous other individuals some of these individuals were your officers and employees in addition to individuals and entities that have no apparent connection io you your check records and cash payment materials show that you were repaying these loans from cash balances you maintained by cashing tuition checks and from cash tuition receipts you have not provided any documentation for any of these loans your application substantially misrepresents the extent and circumstances for your borrowing and repayment arrangements you conduct loan transactions similar to church in boston v commissioner of internal revenue supra where the organization's officers received amounts of money that carried no legal_obligation to repay any interest or principal in this case the court held this as a factor in their ruling that they were not exempt the tuition payments you received included checks made out to you and checks that were paid to entity1 entity aka1 and entity3 there are aiso numerous third party checks that do not show they were paid to you nonetheless you accepted all of these checks most checks were converted into cash your cash payment materials show that you conducted a significant portion of your financial transactions in cash and often failed to keep sufficient balances in your checking accounts as a consequence you have many instances where your bank accounts are overdrawn and in a negative balance for days and even weeks additionally you were incurring large insufficient funds charges for writing bad checks this pattern to accept checks that are not made out to you to keep a large portion of your receipts in cash balances to maintain overdrawn checking account balances and to continue to write bad checks and incur recurring insufficient fees indicates your operations are incurring excessive and unnecessary expense due to poor business methods and practices you have not orovided an explanation about these practices sufficient to damonsirate that your activities were conducted in accomplishment of purposes consistent with the accomplishment of exclusively exempt puroosas and did not resuit in serving impermissible orivate interests a manner that ensured the your financial racords indicats vou nave foreiga activities and programs copies of checks you orovided shows that a aumoé f 2necks are from foreign bank institutions a number of dayees snow a shown n your 2ank statemants inat ara missing the js cneck clearing codes sormally found in the lower sight corner of in the shack wa sec_3 ‘oraign weerad cc w id indicating they are foreign organizations there are numerous checks snack when this xumoar is missing this indicates that ha 4o0glicauon vou caoresent that vou will not b w b conduct foreign activities and programs or make distributions to foreign entities or individuals the non-disclosure of your foreign activities is considered to be a material misrepresentation governing body members as represented in your application differ from the trustees listed in your certificate of incorporation you have not explained this one of the two bank accounts you use for your operations is held by entity2 you have not explained the nature purpose or function of this entity nor have you explained it's connection or relationship to your organization the only information we have is that this is the entity that holds one of the two bank accounts you use to operate with and that indiv1 is the signer on the account you represent that you have no activities that further political purposes expenditures in your materials were found showing funds were disbursed in connection with persons in a political position the descriptions for these expenditures are inadequate to determine if the expenditure was or was not for political purposes until you show they are not expenditures that further political purposes they will be regarded as expenditures_for political purposes you were asked to provide responses with an authorized signature over a penalties of perjury statements in several instances responses were submitted without the required authorized signature over a penalties of perjury statement although the responses were eventually submitted with an authorized signature and penalties of perjury statement you did not explain why submissions were repeatedly made without the authorized signature or penalties of perjury statement although you state that no board members are compensated you have provided information showing that indiv1 as well as trst3 indiv1’s daughter are compensated both are governing body members you represent that your compensation decisions will be recorded and that your documentation will shows the basis you used to justify that terms and amounts are fair and reasonable although you indicated this in your application you stated in a response that you did not record compensation decisions and that even though you had a policy for interested individuals to recuse themselves from a decisions related to themselves that this was not followed you describe a governing body that has not kept written minutes of meetings and has not established policies and procedures to operate by no bylaws aside for the meeting described in your certificate of incorporation it is unclear if your governing body has met at any other time therefore your board is considered to be a non functioning board furthermore financial data and materials you have provided show that in absence of direction from your board your organization is operated on a discretionary ad hoc basis by indiv1 the dean of your school in response to having no bylaws you explained that you have adopted general policies rules and regulations these were found to be for operating your school not operating or governing your organization accordingly you have failed to establish that you are operated exclusively for exempt purposes under sec_501 of the code you have failed to establish you are operated exclusively for exempt purposes you are operated for the benefit of private interests and you permit your net_earnings to insure to insiders the materials in your application show numerous disbursements to indiv1 the descriptions for these disbursements do not document they are for a purpose that furthers your exempt_purpose also the disbursements are non-fixed and contradict your representation you made in your application that you would not make non-fixed disbursements additionally you state you will pay indiv1 dollar_figureamount1 a year in compensation yet you show in the earning reports that he has an earned amount for year2 of dollar_figureamount10 an amount significanily less than you reported aithough there would be no problem if an organization re-determined an official’s compensation based on objective criteria including its financial condition you did not provide any records showing that there was ever any objective consideration of indiv1’s compensation nor do the records you have provided show that these finds were in fact paid or disbursed also the fact that funds were disbursed to indiv1 but were not described as compensation did not appear to fixed type of paymeni were not described as reimbursements or repayments supporis that be a indiv1 was enriching himself not based upon work performed but at his sole discretion sec_501 of the code provides a basic qualification - that no part of the net_earnings may inure to the benefit of any private_shareholder_or_individual the structure and control of your organization as detailed in the application shows that indiv1 has near absolute control and discretion regarding the operation of your organization is the sole person who is authorized to sign for your checking accounts and has control and authcrity of all of the financial matters of your organization furthermore the financial materials you have orovided show that indiv1 has issued checks to himself signed numerous checks for cash made cash withdrawais all which your records reflects no documented and established exempt_purpose as was discussed in rameses school of san antonio texas v commissioner of internal revenue supra the situation where the founder of the school enriched herself by issuing checks to herself as payee and making cash withdrawals constituted inurement also in this case there was no documentation system for loans state officials found that the school was being operated without a functioning board_of directors and the founder had unfettered discretion to direct and manage the operation of the school likewise your organization has a person in control that has unfettered control and discretion of your finances your loan transactions have no discernable system or documentation and you operate with a nonfunctioning board in addition your records snow that indiv1 received disbursements directly from your organization's cash funds by check and by withdrawals the records you have provided for these disbursements do not show they were for legitimate exempt purposes as found in the rameses case your disbursemenis to indiv1 are considered to be similar and consiitute inurement therefore you are similarly regarded as not operated exclusively for 2xemot ourooses decau sec_2 you are operated for orivate interests that constitute inuremeni you failed to maintain sufficient records to establish your operations are exclusively in furtherance of exempt purposes tha racords and financiai materiais you nave orovided show that you do not maintain sufficient dollar_figure aatail your activities and therafora are unable to show that you exclusively further 4xamot aotlvitias hon maintain acor73 jufficiant to ascaolisn wwoatnar it sec_3co1 of tps code and applicable regulations require that an is liable for income_tax the deficiencies as noted above include inadequate descriptions of expenditures gaps in your revenue and expenditure records missing and incomplete bank statement journal and logs that are not reconciled cash handling policies and procedures that lack adequate controls to prevent theft_loss and embezzlement in repeated requests for you to provide financial data with corresponding detailed schedules you have not provided the data as requested when you were asked to explain the financial data in your initial application you responded that you had no revenues and no expenses because you were not yet 501c3 later when you were told this was inadequate and were asked to submit organized and consolidated financial data you submitted source documents and provided unconsolidated data that was not thoroughly organized for the financial data you provided there are significant and materials gaps where you have been unable or as the case may be unwilling to provide the requested financial information we reach the same conclusion that you lack sufficient records to detail your exempt_function activities to show that you exclusively further exempt status and therefore cannot be recognized as tax exempt as discussed in revproc_2008_9 the irs has statutory and regulatory authority to inquire about an applicant's proposed activities and other subjects material to its determination of whether the applicant meets the standards for exempt status where the applicant fails to provide the information and there are gaps or vague and inconclusive materials in the record these will be resolved against the applicant see new dynamics supra citing numerous other sec_7428 cases alternate issues regarding your request to be described as other than a private_foundation under sec_509 of the code because you are a church described in sec_170 we find that you do not meet the requirements to be classified as a church as held in de la salle institute supra an incidental worship activity can not make an organization that otherwise conducts non- worship activities a church revrul_56_262 supra provides that a church must have as its principal purpose or function that of a church you describe activities where you conduct prayer services twice daily the prayers are considered a worship activity and are not disputed your prayer activities are however conducted as an incidental part of your school activities you state that the staff and students are the individuals that attend your services you have not indicated you have any members who consider themselves to be members of your congregation in this respect you have not demonstrated that you satisfy the 14-point test developed by the internal_revenue_service and applied in american guidance foundation inc v united_states supra most importantly you do not have a regular congregation where individuals choose to gather together rather the individuals that attend your services do so as an incidental function of their attendance or employment at your school you also indicate that prayer services will in the future be in a separate facility and that this arrangement when it is in place will further qualify you as a church in whealon v united_states supra the court held that a seminary for the professional religious education of priests with an attached chapel was not a house of worship therefore even if you were to attach a separate facility for your worship activity and your school was purely of a religious nature that this would not be sufficient for you to be described as a church we also considered whether you would qualify to be classified as other than a private_foundation under sec_509 of the code because you would be a school described in sec_170 if you qualified for exemption you represent that you operate a school and have a regular scheduled curriculum a regular faculty of qualified teachers a regular enrolled student body and facilities where your educational activities are regularly carried out you also refer to yourself as a school your operation of a school is not disputed and if you could show that you exclusively further exempt purposes and that you served a public purpose and not private interests and that you did not have inurement you would meet the foundation description to be classified as a school your requests protests positions and the irs’s response you sent several correspondences to us regarding this proposed denial determination in these correspondences you made several requests stated your position regarding some of our findings and have made a formal request to protest this denial determination a you have asked that we reconsider our proposed denial determination b you have asked for a transfer of your determination case to internal revenue service's irs district_office in the city in which you are located c you have asked that if your determination case is not reconsidered that you wish to file a protest because you believe a denial determination is incorrect d you have asked that in the event the case is transferred to appeals that the case be assigned to an office in the city in which you are located you state that the irs did not follow the instruction of item of the power_of_attorney form and did not transmit copies of the correspondence to the organization’s representative a valid form_2848 to authorize r as a representative power_of_attorney for you regarding this determination was not received by our office until date5 and bore a date one day earlier although an invalid form_2848 dated date6 was sent to us you have not provided evidence that an earlier power_of_attorney existed was valid or had been submitted to the irs based upon the date indicated on the valid form_2848 the irs received we did not ignore r's status as an all correspondences since the valid form_2848 was authorized representative and have sent r provided in addition we have answered r’s questions and have accommodated his requests for dialogue with our office you also state that r’s power_of_attorney was mentioned by other irs employees but you have not provided any corroborating facts documentation or filings to support this claim you state that innocent responses have led the irs to an incorrect result you describe the organization’s cash handling as one example the application contains your representation that all members of the administration are authorized to handle cash you do not dispute or contradict this but explain that the irs incorrectly surmised that there were no controls over the handling of cash you state that the cash logs show there were controls you also state that the irs considered the response incomplete and also misinterpreted the words of the response we do not assert that you lack cash control but that your cash controls are inadequate the materials you provided shows that your policies procedures and operational implementation regarding handling cash did not provide adequate controls to account for all cash your cash handling policies and procedures lack a check and balance system lack regular reconciliations does not show you use separation of duties cash log entries are incomplete transaction descriptions do not have sufficient information to describe all entries bank and book records do not match there is no indication that you review your cash controls there is no indication your records have been audited certified or reviewed even though the financial data you provided is missing statements contains gaps has blended receipts and disbursements and may have been gathered by untrained staff it is clearly evident that your cash handling controls are inadequate furthermore we did not rely solely on how you described your cash handling and accounting methods but considered your operations and implementations and therefore disagree with your assertion that the words of the response were misinterpreted you state that you wish to identify alleged shortcomings in documentation but you have not addressed the many shortcomings identified in this letter you acknowledge that you have provided extensive documentation and we reviewed these materials and considered them in making this determination you state regarding gaps in documentation that it was during this assembly process that was conducted by staff untrained in tax matters which led to the within dispute your argument to blame your staff for this dispute instead of addressing the specific items identified in this letter is unpersuasive you state regarding the transfer request missing items and gaps in documentation that any missing items such as pages of bank statements may be promptly remedied you state that the irs is basing it’s determination upon these gaps in documentation you also imply that the missing items and gaps result from your use of staff untrained in tax matters and an inadequate level of supervision you state that once the case is transferred that the materials requested may be gathered and inspected by local irs agents other than to blame your staff and despite promising to provide missing documents you have yet to provide missing items or to adequately explain gaps in documentation you have requested a hearing on this matter the determination process affords you an opportunity to present to the irs on the form_1023 application how you are organized and how you operate the application process does not provide for a hearing as the determination process requires the administrative record document in writing the administrative record constitutes the basis for the determination see revproc_2008_9 section dollar_figure for requirements the irs must follow the administrative record of the application must include all written correspondence between the irs and the applicant regarding the application before issuance of a final_determination likewise the irs determination can only be based on information that has been provided by the applicant to the irs with the application or during the application process over the signature of a principal officer or by the irs to the applicant during the application process despite not having a hearing you have been afforded numerous opportunities to clarify amplify correct and explain how you operate and are organized additionally when an adverse determination is made and you disagree you have appeals rights see the information below near the end of this letter and publication exernpt organization appeal procedures for unagreed issues you have made references regarding this matter as an examination on-site audit and investigation this is not an examination audit or an investigation this matter is a determination of your request to be recognized as exempt under code sec_501 the procedures under which irs issues rulings and determinations on applications for recognition of exemption are provided in revproc_2008_9 2008_2_irb_1 superseding revproc_90_27 1990_1_cb_514 sec_4 of revproc_2008_9 provides that the irs will recognize the tax-exempt status of an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed an organization’s failure to meet its burden of establishing that it meets the requirements for exemption will result in denial of exempt status as we noted above the irs determination must be based on written information contained in the administrative record of the application where requested information is missing from the administrative record this will be considered against you based upon numerous court cases including new dynamics foundation v united_states supra where gaps in the record were resolved against the applicant your protest does not provide a basis for us to reconsider our adverse determination the adverse determination listed myriad reasons for denial that the protest does not address rather it asserts that the determination was erroneously based upon statements of untrained personnel who were otherwise preoccupied and based on materials that may not have been organized or indexed or summarized to the best degree possible this ignores the fact that we made five attempts to obtain information some of which clarified earlier requests and that conclusions were based on documents as much as statements of personnel additionally the adverse determination was not based on mere gaps in documentation although failure to provide requested information is a basis sufficient in itself to support denial of exemption it is not the only reason for denial further as noted in the denial letter the failure to provide information extended beyond requested records the denial was also based on your failure to provide appropriate explanations to overcome inferences that you had not operated for exclusively exempt purposes the information we requested from you during the application process concerned your day-to- day operations rather than complex tax matters that would have required particular training to answer if an organization is to operate exclusively for sec_501 purposes it must have sufficient financial controls and keep adequate_records to document that its financial resources are applied exclusively in furtherance of its exempt purposes your statement that wjithout there being a level of supervision as to the assembly of the requested documentation the good intentions of those assembling the documentation was not good enough to satisfy the examiner’s requirements serves as an acknowledgment that the organization lacks the operational controls required to insure it operates exclusively for sec_501 purposes regarding your requests protests and positions a the proposed denial determination has been reviewed including your request we reconsider our determination based upon the application file and the most recent information you have provided the denial determination remains as proposed b your request for this application currently being processed in the cincinnati exempt_organization determination office to be transferred to another exempt_organization determination office in your city has been considered additional development is not required to make our determination therefore case processing is being concluded in the cincinnati exempt_organization determination office and no transfer is warranted c your request to file a protest is noted and acknowledged d your case transfer to appeals will include your request for assignment to an office in the city in which you are located conclusion and summary based upon the administrative record including the application submitted materials correspondences representations clarifications explanations contradictions missing information and your rebuttal and protest we conclude that you have not established that you have operated are operating now or will operate exclusively for exempt purposes furthermore the application information and the record of your management and operations show that you serve your founders’ private interests the administrative record shows that you are operated to further non-exemot purposes in more than an insubstantial amount and your disbursements have resulted in inurernent of net_earnings additionally as found in new dynamics foundation v united_states supra the failure to be candid forthright and complete during the administrative process of a determination provides a legal basis to resolve missing information and gaps in the record against exemption and further show that you are operated for non- exempt purposes including providing impermissible benefits to insiders in summary - expenditures have been made io a wide range of individuals and entities both foreign and domestic that have not been shown to further your exempt purposes operating in this manner constitute more than an insubstantial non-exempt purpose you operate with a significant portion of your transactions in cash and you do not have adequate policies and procedures to control and account for all cash receipts and disbursements without adequate cash controls and accounting you are unable to show that you meet the operational requirements for exemption under code sec_501 financiai records provided lack sufficient details to adequately describe your exempt_activities and programs or to show that you exclusively further code sec_501 exempt purposes disbursements that have not been shown to further your exempt purposes have been made to individuals that are insiders of your organization and you are controlled by an individual that directs funds to himself and related parties disbursements to insiders for nonexempt purposes is inurement a prohibited expenditure under code sec_501 and shows that you have nonexempt purposes you have failed to show as required for exemption under code sec_501 that you serve public rather than orivate interests you have not been candid forthrignt and complete in all matters many of your representations for your activities programs and operations have been found to oe inaccurate information you nave orovided nas in numerous instances been found to be incompiete unclear or vague some requested information nas cot dean orovided but the missing information is only one of numerous issues that are a oasis jeopardizing tax exempt status under code sec_501 the missing information issue even if not would constiiute a sufficient 'sqa oasis to oravent exempt recognition it was the only issue and it is therefore in conclusion we find that you do not qualify as exempt under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations group room p o box cincinnati oh internal_revenue_service eo determinations group main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
